Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 26, 2019

                            Nos. 04-19-00292-CR & 04-19-00293-CR

                                    Gerald Edwin HODGES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR8989 & 2018CR8986
                         Honorable Jefferson Moore, Judge Presiding


                               CONSOLIDATION ORDER
       In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-19-00292-CR and 04-19-00293-CR consolidated.

        The parties must file motions, briefs, and other pleadings as if the appeals were one but
put both appeal numbers in the style of the case. The cases must be argued together in one brief,
as in a single appeal, and if oral argument is requested and granted, the entire case must be
argued as a single appeal, with the total time limit for each party equal to the ordinary time limit
for a party in a single appeal.

       However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in each appeal to which it applies. The court will dispose of both appeals in the
same judgment, opinion, and mandate.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court